Citation Nr: 0001794	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-08 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a cerebral concussion.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from November 1997 and May 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

A preliminary review of the claims folder reveals that, in a 
May 1998 letter to the RO, the veteran's attorney incorrectly 
stated that the rating determination earlier in the month 
denied service connection for a respiratory condition, 
hepatitis and residuals of a broken nose and expressed the 
veteran's wish to appeal the denial.  Thereafter, in his 
April 1999 substantive appeal, the veteran's list of appealed 
issues included entitlement to service connection for a 
respiratory condition, hepatitis, and residuals of a broken 
nose.  In an August 1999 letter to the veteran, the RO said 
that an unappealed March 1991 determination denied service 
connection for hepatitis, a respiratory condition and 
residuals of a fractured nose and that the veteran had to 
submit new and material evidence to reopen those claims.  
Accordingly, the Board will confine its determination to the 
issues as set forth on the title page.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been obtained by the RO.

2. An unappealed March 1991 RO decision denied service 
connection for a concussion.

3. The evidence added to the record since the March 1991 
rating decision that denied service connection for a 
concussion is either cumulative or redundant or does not 
bear directly and substantially upon the specific matter 
under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on 
appeal.

4. Left ear hearing loss and bilateral tinnitus cannot be 
dissociated from the veteran's period of active military 
service.

5. No competent evidence has been submitted to demonstrate 
that the veteran has right ear defective hearing.

6. No competent evidence has been submitted to demonstrate 
that the veteran has a low back disorder, including 
arthritis, related to his period of active military 
service.

7. The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) is plausible.

8. The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.


CONCLUSIONS OF LAW

1. The March 1991 rating decision that denied service 
connection for a concussion is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for residuals of a 
concussion.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2. Left ear defective hearing and bilateral tinnitus were 
incurred during active military service.  38 U.S.C.A. 
§§ 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (1999).

3. The veteran has not submitted evidence of well-grounded 
claims for service connection right ear defective hearing 
and a back disorder, including arthritis.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.304, 
3.385 (1999).

4. The obtaining of an independent medical opinion is not 
warranted.  38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. § 
20.901 (1999).

5. The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence to Reopen A Claim of 
Entitlement to Service Connection for Residuals of a 
Cerebral Concussion 

The RO, in a decision dated in March 1991, denied the 
veteran's claim of entitlement to service connection for a 
concussion.  The RO found at that time that there was no 
evidence that a concussion was incurred during active duty.  
The veteran did not appeal the RO's decision and it became 
final based on the evidence then of record.

The evidence of record at the time of the March 1991 RO 
decision that denied service connection for a concussion 
included a July 1990 notice from the National Personnel 
Records Center (NPRC) to the effect that there were no 
medical records on file for the veteran and that the records 
may have been destroyed in a 1973 fire at the NPRC.  The 
notice further indicates that there were SGO records (in- 
service hospitalization extracts pertaining to the veteran 
that had been developed by the Surgeon General's Office 
(SGO)) on file.  In a February 1991 response to the RO's 
request for the veteran's records, NPRC indicated that it had 
searched S/Rs (sick reports?) for the 783rd QM 
(Quartermaster) Truck(ing) Co(pany) from April to June 1942 
and from July to October 1942 and from the 1971st QM Truck 
Co. from December 1943 to May 1944.  Some morning reports 
from the 783rd QM for July to October 1942 indicated the 
veteran was evidently hospitalized for approximately two 
weeks in September 1942.  The nature of his complaint(s) or 
illness(es) was not described.

Also of evidence at the time of the March 1991 RO decision 
were treatment records, dated from November 1988 to November 
1989, from Dr. Richard M. Fruehling.  The records are not 
referable to complaints or treatment of residuals of a 
concussion.  In November 1988, Dr. Fruehling described the 
veteran as relatively healthy in the past with no significant 
medical problems, good auditory acuity and some left ear 
tinnitus.  Neurologic examination findings showed cranial 
nerves two through twelve grossly intact and the assessment 
was healthy male.  In November 1989, Dr. Fruehling reported 
grossly adequate auditory acuity with slight high frequency 
loss.  The assessment was a healthy male with well-controlled 
hypertension and a history of chronic obstructive pulmonary 
disease.

According to statements from Laurice A. Bell and Evelyn K. 
Behrends, received in May 1990, the veteran was hospitalized 
after sustaining injuries in a truck accident in service.  

An August 1990 statement from the veteran is to the effect 
that he sustained a concussion in a truck accident in January 
1944 while serving in Sicily.  He was treated in the Army 
Field Hospital in Gela, Sicily.

The March 1991 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the March 1991 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in March 1997.  The evidence associated with the 
claims file subsequent to the March 1991 decision that was 
the final adjudication of the veteran's claim includes VA and 
private medical records and examination reports and the 
veteran's written statements, dated from August 1997 to March 
1999.  

In his March 1997 application to reopen his claim, the 
veteran amended his compensation claim to apply for (service 
connection for) labyrinthitis, tinnitus and organic brain 
syndrome (OBS) as secondary to his head injury.

An August 1997 notice from NPRC indicates that all records, 
if any, in its custody regarding the veteran were lost in a 
July 1973 fire.

According to the medical history provided in an August 1997 
VA orthopedic examination, the veteran, who was 75 years old, 
said he was injured in a 1943 motor vehicle accident during 
active duty in World War II.  A truck he drove down a 
mountain road in Sicily was hit by another truck and caused 
him to be thrown off the road.  A tree was knocked over in 
the process, he lost consciousness for approximately one 
half-hour and was hospitalized in a field hospital for 
approximately five days.  Thereafter, the veteran returned to 
duty as a truck driver and continued active duty until the 
war ended.  

An August 1997 VA neurologic examination report indicates 
that the veteran did not sustain any weakness or paralysis as 
a result of the head injury described above and after five 
days returned to duty as a truck driver.  Subjectively, the 
veteran had constant ringing in his ears since 1950 and 
rarely had headaches.  There were no abnormal findings at the 
time of examination.  The diagnosis was history of cerebral 
concussion in 1943.

On an August 1997 VA tinnitus questionnaire that asked for 
circumstances that occurred when the veteran first started 
having tinnitus that may have caused it, he described a head 
injury in a truck accident.  In an August 1997 VA report of 
audiometric tests, the audiologist said the veteran's 
audiometric test results and report of tinnitus were 
consistent with a history of noise exposure.  

In November 1997, the RO requested that the NPRC provide 
morning reports for the 1971st QM Trucking Company (Aviation) 
for May, June and August 1943.  In March 1998, the NPRC 
advised the RO that its search of medical records of the 
1971st QM Trucking Co. (AVN) for May, June and July 1943 
brought negative results.

David D. Parrish, M.D., a psychiatrist, examined the veteran 
in July 1998.  According to Dr. Parrish, the veteran said 
that while driving a truck in Italy, he was hit in the back 
by another truck and pushed off a mountainous road.  This 
caused a closed head injury for which he was hospitalized for 
approximately five to six days.  

In a statement received in October 1998, the veteran said he 
landed at Gela, Sicily with (General) Patton's troops.  He 
said the truck accident occurred shortly after the island had 
been secured by those troops and British troops commanded by 
General Montgomery.

The veteran has asserted that he has the residuals of a 
concussion that had its origins during his period of active 
military service.  Service medical records are unavailable 
for the veteran, and morning reports show a two-week 
hospitalization for an unknown cause in September 1942.  
There is absolutely no post service medical evidence 
reflecting complaints or diagnosis of labyrinthitis or OBS.  
Tinnitus, initially noted in the 1980s, appears to be 
attributed to exposure to acoustic trauma.

In sum, the evidence received since the March 1991 decision 
to deny service connection for a concussion consists of VA 
and private examination reports and the veteran's statements 
asserting his contention that he suffered a concussion in 
service that caused OBS, tinnitus and labyrinthitis.  
Nevertheless, the veteran is not qualified as a lay person to 
furnish etiological opinions or medical diagnoses, as this 
requires medical expertise.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Consequently, the Board finds the evidence received since the 
March 1991 rating decision regarding the claim for service 
connection for residuals of a concussion does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the March 19991 rating decision to 
deny service connection for residuals of a concussion is not 
new and material, it follows that the claim for service 
connection for a concussion is not reopened.

II. Entitlement to Service Connection for Bilateral Hearing 
Loss and a Low Back Disorder

The veteran is seeking service connection for bilateral 
defective hearing and a low back disorder, including 
arthritis.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to these claims and there is no duty to assist him 
further in the development of his claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claim for service connection for bilateral hearing loss 
is well grounded and the claim for service connection for a 
back disorder is not well grounded.

The veteran's service medical records are apparently 
unavailable and may have been destroyed in a fire at the NPRC 
in 1973.  Where service medical records are missing, VA's 
duty to assist the veteran, to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

A. Factual Background

As noted above, the RO made repeated, but unsuccessful, 
efforts to obtain the veteran's service medical records that 
were apparently destroyed in a fire.  His service records 
indicate that his military occupational specialty was truck 
driver. Battles and campaigns in which he served included 
Tunisia, Sicily, Naples-Foggia and Rome-Arno during World War 
II.  His separation qualification record indicates that the 
veteran was in charge of twelve trucks and eighteen men that 
carried supplies and equipment from the warehouse to the 
airfield.

When examined by Dr. Fruehling in November 1988, the veteran 
had no past significant medical problems, good auditory 
acuity and some left ear tinnitus.  Objectively, the 
veteran's auditory acuity was grossly adequate.  There was no 
limitation of motion of his extremities.  When examined in 
November 1989, the veteran's auditory acuity was described as 
grossly adequate with a slight high frequency loss.  There 
was no limitation of motion of the extremities and the 
assessment was healthy male.

At the August 1997 VA neurologic examination, the veteran 
reported having bilateral tinnitus since approximately 1950.

In August 1997, the veteran underwent VA audiometric 
examination and a fee-based audio-ear disease examination.  
He complained of constant ringing in his ears with left ear 
hearing loss. The veteran gave a history of spending thirty-
three months in combat in North Africa, Italy and Sicily and 
was a farmer as a civilian.  The veteran said he sustained a 
concussion in a truck accident in Sicily for which he was 
hospitalized and had no history of ear pathology or related 
illness.  The veteran reported a constant bilateral high-
pitched tinnitus that was annoying and present for many 
years.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
35
35
LEFT
15
15
20
       
60
55

Speech recognition scores on the Maryland CNC word lists were 
96 percent in the veteran's right ear and 90 percent in his 
left ear.  Test results showed mild high frequency 
sensorineural loss in the right ear and a moderate high 
frequency sensorineural loss in the left ear with good 
discrimination, bilaterally.  The VA audiologist said test 
results showed the veteran's right ear hearing was within 
normal limits for rating purposes from 250 Hz. to 4,000 Hz.  
Diagnoses included high frequency sensorineural hearing loss 
with tinnitus.  Further, the VA audiologist commented that 
the veteran's audiometric configuration and report of 
tinnitus were consistent with a history of noise exposure.

On an August 1997 VA tinnitus questionnaire, the veteran 
complained of constant ringing in his ears that he had for so 
long he could not recall when it started.

According to the August 1997 VA orthopedic examination 
report, the veteran did not experience back pain until 
approximately 1947 or 1948 and, thereafter, had intermittent 
low back pain that required chiropractic back adjustment 
approximately once or twice a year with the last adjustment 
in 1994.  A chiropractor ordered a back brace for him in the 
early 1960s that he wore for several years.  In August 1996, 
the veteran was evaluated by Dr. Bejo, in Kearney, Nebraska, 
and underwent both a myelogram and post-myelogram computed 
tomography (CT) of the lumbar spine.  Further, the 
examination report reflects that, in Dr. Bejo's opinion, the 
veteran had congenital narrowing of the lumbar spine canal.  
The veteran denied ever having back surgery.  X-rays of the 
lumbosacral spine showed evidence of narrowing of the disc 
spaces of L4-5 and L5-S1 as well as mild degenerative change 
of the lumbar spine.  Diagnoses were low back pain and 
degenerative arthritis of the lumbar spine.

In his July 1998 report, Dr. Parrish noted that after the 
motor vehicle accident in service, the veteran experienced 
intermittent low back pain.

B. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss) or arthritis in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §§ 1154(b); 38 C.F.R. §§ 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and service connection remains a question 
that must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).  See also Kessel v. West, 13 Vet. App. 9 (1999), 
appeal docketed (Fed. Cir.)(When adjudicating a claim on the 
merits under 38 U.S.C. § 1154(b), the combat veteran will be 
found to have established sufficient evidence of service 
incurrence or aggravation by his or her own testimony unless 
"there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service ...." [See 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)].")  Id. at 15-
16.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

1. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

a) Left Ear Hearing Loss and Bilateral Tinnitus 

The veteran has contended that service connection should be 
granted for bilateral defective hearing and has asserted that 
he suffers from tinnitus.  He described exposure to acoustic 
trauma while in active service in Tunisia, Sicily and Italy 
for nearly three years as a truck driver during World War II.  
In 1988 and 1989, the veteran's private physician, Dr. 
Fruehling, noted the veteran's complaint of tinnitus for some 
time and reported a slight high frequency hearing loss.  When 
examined by VA in 1997, the veteran gave a history of 
acoustic trauma in service, told a VA examiner that he 
experienced tinnitus starting in approximately 1950 and 
complained of left ear hearing loss.  The VA audiologist did 
not find that the veteran's current left hearing loss and 
tinnitus were inconsistent with his history.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the 1997 VA examinations, the veteran reported a 
history of acoustic trauma during battles in Tunisia, Sicily 
and Italy during World War II.  His service records 
corroborate his participation in battles in Tunisia, Sicily, 
Naples-Foggia and Rome-Arno.  Accordingly, the Board finds 
that the veteran has established existence of an in-service 
noise exposure consistent with the conditions of combat under 
38 U.S.C.A. § 1154(b); see also Peters v. Brown, 6 Vet. 
App. 540 (1994).  In August 1997, a VA audiologist opined 
that the veteran's audiometric configuration and report of 
tinnitus were consistent with a history of noise exposure.  
The veteran told examiners that he was a farmer in civilian 
life and, in August 1997, a specialist who examined the 
veteran for VA found moderate high frequency sensory hearing 
loss in the left ear.  The Board notes that the veteran has 
variously asserted that he has tinnitus directly due to noise 
exposure in service or that is a residual of a concussion in 
service, as discussed above.  Resolving the benefit of the 
doubt in the veteran's favor to the extent noted, service 
connection is established for left hearing loss and bilateral 
tinnitus.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.385.  

b) Right Ear

In August 1997, the VA audiogram results showed a mild high 
frequency sensorineural loss in the right ear.  The VA 
audiologist said test results showed that veteran's right ear 
hearing was within normal limits for rating purposes from 250 
Hz. to 4,000 Hz.  Accordingly, as the most recent VA 
audiometric test results failed to show that veteran had 
impaired right ear hearing, see 38 C.F.R. § 3.385; Hensley, 
the preponderance of the evidence is against a grant of 
service connection for right ear defective hearing.  Service 
connection for right ear defective hearing is denied.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385; see also 
Hensley.

2. Low Back Disorder

The veteran has also contended that service connection should 
be granted for a back disorder.  Although the evidence shows 
that the veteran currently has low back pain and degenerative 
arthritis of the lumbar spine, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
first post service evidence of record of low back pain and 
arthritis is from 1997, more than fifty years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's low 
back pain and degenerative arthritis to service or any 
incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has a back 
disorder, including arthritis, related to service or any 
incident thereof.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304, 3.385.  Since the claim is not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a low back disorder, including 
arthritis, on a ground different from that of the RO, that 
is, whether the veteran's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


III.  Entitlement to Service Connection for PTSD

As previously noted, before the Board may proceed to examine 
the merits of the veteran's claim, it must determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  The Board finds that the veteran's 
claim for service connection for post-traumatic stress 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)


IV.  Request for an Independent Medical Examination

With respect to the requests in November 1997 and May 1998 
that an opinion from an independent medical expert be 
obtained, the Board notes that it may obtain an advisory 
medical opinion from a medical expert who is not a VA 
employee when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 C.F.R. § 20.901(d).  For the reasons discussed 
above, the Board concludes that no complex or controversial 
medical question warranting an independent medical expert 
opinion has been presented with respect to any of the issues 
on appeal.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a concussion is denied.

Service connection is granted for left ear hearing loss and 
bilateral tinnitus.

Service connection for right ear hearing loss is denied.

Service connection for a low back disorder, including 
arthritis, is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The veteran has presented a claim that is plausible.  VA has 
a duty to assist a veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical evidence 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The evidence on file indicates that VA clinically diagnosed 
the veteran with PTSD in September 1997 and, in July 1998, 
David D. Parrish, M.D., a private psychiatrist, diagnosed 
PTSD.  However, there are several problems that require 
additional evidentiary development.  In August 1998, the 
veteran submitted a copy of what he asserted was one page 
from the company clerk's daily diary for the 1971st 
Quartermaster (QM) Trucking Company (Aviation) to which he 
was assigned in service.  It appears to describe the 
company's participation in the African Campaign, starting in 
November 1942, and participation in the Battle of Fondouk Gap 
and the Battle of Hill 609 in April 1943. 

In written statements, the veteran said he served with the 
1971st Trucking Company and that, in January 1943, it 
provided support to the 334th Infantry Division in North 
Africa, that included driving supplies to the front.  The 
veteran indicated that convoys were often attacked and that, 
in April 1943 on Easter Sunday, German aircraft attacked Hill 
609, a battle in which he participated.  He described seeing 
dead and maimed bodies and said his friend Bill Burgy 
disappeared from a truck near Bone, Algeria.  Further, the 
veteran said he was in a truck accident in Gila (Gela?), 
Sicily, shortly after the British and American troops took 
over.

The veteran's discharge certificate shows that he 
participated in battles and campaigns in Tunisia, Sicily, 
Naples-Foggia and Rome-Arno.  His military occupational 
specialty was motor transportation and he was assigned to the 
1971st QM Trucking Company, 12th Air Force located in Sicily, 
Italy and Africa for thirty-three months.  The veteran's 
separation qualification record shows he was in charge of 
twelve trucks and eighteen men that carried supplies and 
equipment from the warehouse to an airfield.  He was awarded 
a Good Conduct Medal.  The veteran also indicated that he 
served with the 783rd QM Co. in 1942 when hospitalized at 
Will Rogers A.F.B. Hospital.

In February 1997, NPRC advised the RO that there were no 
service medical records on file for the veteran and, in 
August 1997, the NPRC said that all records, if any, in its 
custody regarding the veteran, were lost in a 1973 fire.  The 
RO requested the assistance of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly known as 
the U.S. Army and Joint Services Environmental Support Group) 
in attempting to locate corroborative evidence of the 
veteran's claimed inservice stressors.  In April 1998, 
USASCRUR advised the RO that an extensive search failed to 
locate any unit records or Daily Staff Journals for the 
1971st Quartermaster Truck Company during 1943-1944.  
However, the RO has not asked USASCRUR to verify the 
information recently submitted by the veteran and purported 
to be a page from the company clerk's diary that described 
the 1971st company's activities from November 1942 to May 
1943.  The Board believes this should be done. 

If USASCRUR is able to corroborate at least one of the 
veteran's claimed inservice stressors, e.g., participation in 
a battle in the African campaign, exposure to rocket fire in 
Sicily, Tunisia or Italy or death of Bill Burgy, the next 
question presented is whether such a stressor is clinically 
considered to be of sufficient severity to warrant a valid 
diagnosis of PTSD.  The descriptive definition of a stressor 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV) provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of 
the following were present: (1) the person experienced, 
witness or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror.  If the veteran's claimed inservice stressor can 
be independently corroborated, it must be clinically 
evaluated in accordance with the provisions of DSM-IV.

Further, service connection for PTSD requires a clear 
diagnosis of the condition.  While the veteran has, in fact, 
received diagnoses of PTSD, these diagnoses are less than 
clear.  The clinical evidence shows that, in July 1998, Dr. 
Parrish said the veteran developed a cluster of psychological 
symptoms classified as PTSD and also stated that the 
veteran's symptomatology included symptoms that would fall 
under a generalized anxiety disorder. 

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, was inadequate for rating purpose.  
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:
1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since 1998, 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claim, including the specifics of 
his alleged stressors in service.

3. The RO should review the file 
(including the veteran's written 
statements and page purported to be 
from the 1971st QM Trucking Company 
clerk's daily diary, received in April 
1999) and prepare a summary of all the 
claimed stressors.  That summary and 
all associated documents, including a 
copy the information submitted by the 
veteran and a copy of this remand, 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should again be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors.

4. After the above information has been 
obtained, if, and only if, the RO 
determines that the record establishes 
the existence of a verified stressor 
or stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.

5. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  The rationale for any 
opinion should be provided.  The 
claims folders should be made 
available to the examiner for review 
before the examination.

6. Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim based 
on the evidence of record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a supplemental statement of the case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



